Citation Nr: 0315701	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased evaluation for left tarsal 
condition prior to July 24, 1996, from January 1 to July 12, 
1998, and from October 10, 1998, currently evaluated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978 and from November 1979 to May 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the case to the 
RO for additional development in January 1999 and March 200.  
The case has been returned to the Board for appellate 
consideration.   


REMAND

As noted on the coversheet to this remand, the veteran seeks 
service connection for right knee and back disabilities, and 
an increased evaluation for his service connected left tarsal 
disability.

Regarding his right knee and back disabilities, the veteran 
avers that he injured his right knee in 1984 during a jump 
into Panama.  The jump was to the airfield at Howard Air 
Force Base, according to his testimony before a local hearing 
officer sitting at the RO in March 1998.  He did not seek 
treatment until the unit had moved to the rear, and he said 
that he was then treated with a wrap and brace at the Womack 
Army Hospital in Panama Canal Zone.  Concerning his back, the 
veteran did not allege any specific injury, but noted that 
the rigors of his service as a parachutist and in the 
infantry required that he carry heavy rucksacks and walk long 
distances and that this, more than any specific injury, 
contributed to his present back disability.

This claim was remanded twice previously, in January 1999 and 
March 2001 for further development including, among other 
things, to obtain records from the Social Security 
Administration (SSA) and to afford the veteran further 
examination with requests to the examiner to offer opinions 
as to the extent and etiology of the claimed right knee and 
back disabilities.

The Board finds that the RO has tried to comply with these 
directions.  Nonetheless, further remand is necessary.

The January 2003 VA examination of record is not adequate for 
the purposes of either evaluating the service connected left 
foot disability or determining whether service connection is 
appropriate for the claimed right knee and back disabilities.  
First, the Board notes that while the examiner indicates that 
the claims file was reviewed, scant reference is made to the 
service medical records, the veteran's service as a 
parachutist, or to other medical evidence of record.  Second, 
the examiner's reference to injury to the veteran's right 
knee is unclear in that it is not indicated whether this 
injury occurred during active service or subsequent to it. 

Moreover, the April 2003 supplemental statement of the case 
references in detail a September 1997 VA examination.  This 
examination is not of record.  It must be obtained.

Finally, the record shows that the veteran was incarcerated 
on or around 1988 to February 1991.  Any records of treatment 
accorded the veteran while he was incarcerated should be 
obtained.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should confirm the veteran's 
status as a prisoner in the Mississippi 
Department of Corrections facility, in 
Parchman, Mississippi and should obtain 
any and all records of treatment accorded 
him while he was incarcerated.

2.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed right knee and back 
conditions, and his service connected 
left foot disability.  The RO should 
procure duly executed authorization for 
the release of private medical records.

3.  The RO should then obtain any and all 
treatment records from health care 
providers the veteran identifies, 
including any and all inpatient and 
outpatient records, and clinical medical 
records.  In particular, the RO should 
make another attempt to obtain treatment 
records from Dr. Charles Stanback, in 
Columbus, Mississippi.  The RO should 
also obtain any and all treatment records 
from the VA Medical Center (VAMC) in 
Jackson, Mississippi from October 1998 to 
the present.

4.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

5.  The RO should give the veteran an 
opportunity to submit a buddy statement 
from his squad leader concerning the 
injury to his right knee in Panama in 
1984 and any injury to his back.  

6.  The RO should make further specific 
attempts to obtain any additional service 
medical records for treatment received at 
Womack Army Hospital, Panama Canal Zone, 
in 1984.  The RO is referred to 
documentation from the National Personnel 
Records Center (NPRC), received in April 
1998, indicating that the requested 
records are not retired at NPRC and that 
the RO should contact RMC, St. Louis, 
Missouri, 63115-5020.   If additional 
service medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  The 
RO should consider special follow-up by 
its military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical and personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

7.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature, 
extent, and etiology of his claimed right 
knee and back disabilities, and the 
nature and extent of his service 
connected left foot disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any right knee and back 
disabilities, and the service 
connected left foot disability.

?	Describe any current symptoms and 
manifestations attributed to the 
right knee, back, and left foot 
disabilities.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all symptoms, manifestations, 
and pathology identified in the 
right knee, back, and left foot.

?	Concerning the service-connected 
left foot disability, provide an 
assessment of functional loss, if 
any, associated with the veteran's 
left foot disability, including the 
presence of limitation of motion, 
limitation of motion due to pain, 
weakness, atrophy, incoordination, 
excess fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

?	Concerning the claimed right knee 
and back disabilities, provide 
opinions as to the date of onset and 
etiology for any such diagnosed 
right knee and back disabilities.  
In particular, the examiner is 
specifically requested to offer an 
opinion as to whether it is as 
likely as not that any diagnosed 
right knee and/or back disability is 
the result of injury or use during 
his active service.  In arriving at 
these opinions, the examiner is 
requested to specifically consider 
the following:

1.	the veteran's 7 1/2 years of 
service as a parachutist with 
the 10th Mountain Infantry 
Division
2.	the opinion rendered by the VA 
examiner in November 1995 which 
seems to indicate that 
traumatic arthritis then found 
in the right knee and left hip 
is secondary to the left foot 
disability
3.	the referral of the VA examiner 
in November 1995 for a 
psychiatric examination
4.	the opinion rendered by the VA 
examiner in July 1999 that the 
veteran manifests traumatic 
arthritis in the talar 
navicular joint as a result of 
the increased stress placed 
upon it by the talocalcaneal 
fusion
5.	the opinion noted in the 
February 1996 disability 
examination conducted by Bryon 
T. Westerfield, M.D. that the 
veteran exhibits arthritis 
pains "probably secondary to 
multiple trauma."

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for service connection for a right 
knee and back disability, and for an 
increased evaluation for his service-
connected left tarsal disability.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that it is the veteran's responsibility to report for 
examination scheduled by VA, and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2002).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




